Exhibit 10.27

 



Amendment No. 1 to

At Market Issuance Sales Agreement

 

April 13, 2015

 

MLV & Co. LLC
1301 Avenue of the Americas, 43rd Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

Reference is made to the At Market Issuance Sales Agreement, dated June 13,
2014, including the Schedules thereto, relating to the sale and issuance of
common stock (the “Sales Agreement”), between MLV & Co. LLC (“MLV”) and
Peregrine Pharmaceuticals, Inc., a Delaware corporation (the “Company”). All
capitalized terms used in this Amendment No. 1 to At Market Issuance Sales
Agreement between MLV and the Company (this “Amendment”) and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Sales Agreement. MLV and the Company agree as follows:

 

A. Amendments to Sales Agreement. The Sales Agreement is amended as follows:

 

1. In Section 1 of the Sales Agreement, the reference to “a registration
statement on Form S-3 (File No. 333-180028),” in the second paragraph, is
deleted and replaced with “a registration statement on Form S-3 (File No.
333-201245).”

 

2. Section 14 is amended by deleting the words “1251 Avenue of the Americas,
41st Floor, New York, NY 10020, and replacing them with “1301 Avenue of the
Americas, 43rd Floor, New York, NY 10019.”

 

3. Schedule 1 is amended by adding the words “as amended on April 13, 2015”
immediately after “June 13, 2014.”

 

4. The first sentence of the Form of Representation Date Certificate attached as
Exhibit 7(l) is amended to add “as amended on April 13, 2015” after “June 13,
2014.”

 

B. Prospectus Supplement. The Company shall file a 424(b) Prospectus Supplement
reflecting this Amendment within 2 business days of the date hereof.

 

C. No Other Amendments. Except as set forth in Part A above, all the terms and
provisions of the Sales Agreement shall continue in full force and effect.

 

D. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Amendment by one
party to the other may be made by facsimile or email transmission.

 

E. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

 

 

 

[Remainder of page intentionally left blank.]

 

 



1

 

 

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

 

Very truly yours,

 

Peregrine Pharmaceuticals, Inc.

 

By:     /s/ Paul J. Lytle                                  

Name: Paul J. Lytle

Title: Chief Financial Officer

 

 

ACCEPTED as of the date first above written:

 

MLV & Co. LLC

 

By:    /s/ Patrice McNicoll                            

Name: Patrice McNicoll

Title: Chief Executive Officer

 

 

 

 

 



2

 

